EXHIBIT 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Condensed Consolidated Interim Financial Statements For the nine months ended October 31, 2012 and 2011 (Expressed in Canadian Dollars) (Unaudited) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed consolidated interim financial statements of Coral Gold Resources Ltd. (the “Company”) are the responsibility of the Company’s management. The condensed consolidated interim financial statements are prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Board of Directors reviews the results of the condensed consolidated interim financial statements prior to approval. The Company’s consolidated financial position as at October 31, 2012, and 2011 and for the periods then ended have not been reviewed or audited. “David Wolfin” “Malcolm Davidson” David Wolfin Malcolm Davidson President & CEO Chief Financial Officer December 27, 2012 December 27, 2012 -2- CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) Note October 31, January 31, ASSETS Current assets Cash and cash equivalents $ $ Other amounts receivable Prepaid expenses Exploration and Evaluation Assets 5 Property and Equipment 6 Investments in Related Companies 7 Advances Receivable from a Related Party 11b Reclamation Bonds 8 Total Assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Advances payable to related parties 11c Reclamation Provision 12 Deferred Tax Liability Total liabilities EQUITY Share Capital 9 Equity Reserves Accumulated Other Comprehensive Income Accumulated Deficit ) ) Equity Attributable to Equity Holders ofthe Company Equity Attributable to Non-Controlling Interests Total Equity Total Liabilities and Equity $ $ Approved by the Board of Directors: /s/ David Wolfin /s/ Gary Robertson Director Director The accompanying notes are an integral part of the condensed consolidated interim financial statements. -3- CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Operations and Comprehensive Loss For the nine months ended October 31, 2012 and 2011 (Expressed in Canadian dollars) (Unaudited) Three months ended October 31, Nine months ended October 31, Note Operating and Administrative Expenses Consulting fees $ Depreciation Directors fees Finance costs - ) Investor relations and shareholder information Legal and accounting ) Listing and filing fees Management fees Office and miscellaneous Salaries and benefits Share-based payments 10 Travel Loss before other items ) Other Income (Expenses) Interest income Foreign exchange gain (loss) ) ) Gain on sale of investment - - NET LOSS ) Other Comprehensive Income (loss) Unrealized gain (loss) on available for sale securities 6 ) ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) Loss per Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of the condensed consolidated interim financial statements. -4- CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Changes in Equity (Expressed in Canadian dollars) (Unaudited) Reserves Note Number of Common Shares Share Capital Amount Equity Settled Employee Benefits Reserve for Warrants Total Equity Reserves Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Total Equity Balance, January 31, 2011 $ ) $ Common shares issued for cash: Exercise of options 9b - Exercise of warrants Share-based payments 10 - Transfer of reserve on exercise of options and warrants 9b - ) ) ) - - - Transfer of expired options and warrants - - ) ) ) - - Unrealized gain on investment in securities, net of tax 7 - ) - ) Net loss for the period - ) ) Balance, October31, 2011 $ ) $ Balance, January31, 2012 $ ) $ Common shares issued for cash: Exercise of options - Exercise of warrants - Transfer of reserve on exercise of options and warrants - Share-based payments - Transfer of expired options and warrants - - ) - ) - - Unrealized loss on investment in securities, net of tax 7 - ) - ) Net loss for the period - ) ) Balance, October 31, 2012 $ )
